—Order unanimously affirmed without costs. Memorandum: Family Court properly terminated respondent’s parental rights pursuant to Social Services Law § 384-b (4) (c) by reason of mental illness and mental retardation. Petitioner presented clear and convincing evidence establishing that respondent suffers from mental illness and retardation and that she is presently and for the foreseeable future unable, by reason of her condition, to care adequately for her disabled children (see, Matter of Abby B., 269 AD2d 819). Contrary to respondent’s contention, it was not necessary for petitioner to prove that it engaged in diligent efforts to encourage, strengthen and nurture the parent-child relationship (see, Matter of Juliana V., 249 AD2d 314). Furthermore, a separate dispositional hearing was not necessary because “the best interests of the child [ren] are subsumed in the initial fact-finding determination as to whether the child[ren] could be returned to [their] home in the foreseeable future” (Matter of Joyce T., 65 NY2d 39, 49). (Appeal from Order of Chautauqua County Family Court, Hartley, J.— Terminate Parental Rights.) Present — Pigott, Jr., P. J., Wisner, Scudder and Lawton, JJ.)